Citation Nr: 9901320	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected nephrolithiasis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1991 decision of the RO.

The Board notes that, in February 1995, the RO granted 
service connection for hernia of the left flank with a 20 
percent rating and for left lateral rib cage injury with a 
noncompensable rating.  However, these issues have not been 
developed for appellate review at this time.  

In October 1996, the Board remanded the case for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veterans appeal has been obtained.  

2.  The veteran's service-connected nephrolithiasis currently 
is not shown to be manifested occasional attacks of colic, 
recurrent stone formation, hydronephrosis or the need for 
catheter drainage due to demonstrated kidney involvement.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for service-connected nephrolithiasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.115b including Diagnostic Codes 7508, 
7509 (1992); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.115b including 
Diagnostic Codes 7508, 7509 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

During a hearing at the RO in February 1993, the veteran 
reported that he had required a catheter for drainage for the 
previous two years.  He stated that the catheter was required 
for his kidney condition and that he had occasionally had 
infections in his kidney.  He testified that he had had five 
or six attacks of kidney stones, the last one being in 1980 
or 1981.  He reported that that kidney stone had been removed 
by surgery.  

On a VA nephrological examination in May 1993, the veteran 
reported that he had had multiple passages of kidney stones 
associated with renal colic since 1944 and that the last 
episode had occurred in 1980.  He reportedly had had an 
excision of kidney stones from the left urinary tract in 
1980.  He was reported to have had minimal left flank pain 
since 1980, but to have had no clear-cut further passage of 
kidney stones since then.  An examination was reported to be 
unremarkable except for the presence of a scar in the left 
flank corresponding to previous surgery for kidney stone 
removal.  It was reported that it was unclear whether there 
were any retained calculi at the present, but there was no 
colic or renal true calix for the previous ten years.  
The veteran was reported to have been able to pass urine only 
with self catheterization, but there was no evidence of 
current infection with kidney involvement being reported as 
unlikely.  The veteran was diagnosed, in part, with recurrent 
nephrolithiasis, which was reported to be unclear as to still 
being an active problem.  

On VA examination in September 1993, it was reported that, in 
1981, the veteran had undergone an abdominal approach for 
removal of a left renal calculus that required a long 
transverse abdominal incision that reached practically from 
the umbilicus to around under the left rib cage edge and into 
the back.  He reportedly had suffered an injury to the left 
lateral rib cage edge and complications ending with a long 
incisional hernia.  Prior to 1981, he was reported to have 
had five incidents of renal calculi.  The veteran complained 
that he had pain on exertion at the left lateral rib cage 
edge and along the large area of the incisional hernia.  

The examination revealed a finding of a six inch incisional 
hernia at the site of the surgical intervention that 
protruded with marked tenderness.  The veteran indicated that 
it protruded markedly with constipation which had been 
present intermittently since the 1981 surgery.  The left 
ribcage was reported to have been involved in the operation 
and was tender to the touch.  Pain was reported to be present 
mostly with left lateral flexion because, at that point, the 
veteran compressed the incisional hernia.  The veteran was 
diagnosed with left lateral ribcage injury and left abdominal 
incisional hernia.

A VA radiology report of the left ribs, in September 1993, 
revealed no acute fracture or lytic lesions.

On VA examination in November 1993, the examiner indicated 
that he intended to reconcile any inconsistencies in the May 
1993 and September 1993 VA examinations.  The veteran was 
reported to have a large incisional hernia on the left flank, 
the site of surgery for a left renal calculus.  This 
protruding incisional hernia was reported to be a 6 to 8 inch 
scar that would get larger with constipation.  The veteran 
was also reported to have tenderness and discomfort at the 
left rib cage where he had had a left lateral ribcage injury 
that was attributed to the surgery for removal of the left 
renal calculus.

Received in November 1996, in response to the October 1996 
remand, were VA outpatient treatment records, reflecting 
treatment from July 1992 to November 1996.  The outpatient 
treatment records revealed no specific treatment relating to 
the veterans service-connected nephrolithiasis.

On VA examination in February 1997, the veteran was reported 
to have had a history of a left renal calculus in 1981 for 
which he had undergone a left pyelolithotomy.  He was 
reported to have had a history of chronic renal insufficiency 
with a creatinine of 1.6 and to have had, at one time, a 
Foley catheter indwelling for approximately two years.  He 
was reported to have had no recurrent calculi or problems 
with stones since his episode in 1981.  

The examination revealed a finding of a well-healed left 
flank incision with a left flank hernia that was nontender.  
The veterans urine culture was reported to be essentially 
sterile, showing only beta hemolytic streptococcus which was 
presumed to be a contaminant.  His ultrasound reportedly 
revealed a renal cyst, but no evidence of calculous disease, 
hydronephrosis or other abnormality.  The veteran was 
diagnosed, in part, with history of nephrolithiasis, no 
evidence of current calculi and asymptomatic left flank 
hernia.

On a VA genitourinary examination in December 1997, the 
examiner reported that he had reviewed the veterans claims 
folder and had found no evidence of reference to urinary 
lithiasis or complaints of urinary calculi since the episode 
in 1981.  The veteran was reported to have, at that time, 
undergone a left pyelolithotomy and, since that time, 
multiple abdominal examinations, including plain films of the 
abdomen and ultrasounds which had failed to demonstrate any 
evidence of hydronephrosis or recurrent stone.  

The examiner indicated that he had clearly stated in his 
impression in the February 1997 VA examination that the 
veteran had had a history of nephrolithiasis with no evidence 
of current calculi.  




II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected nephrolithiasis 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating nephrolithiasis 
changed on February 17, 1994.  The veteran filed his claim 
for increased rating for service-connected nephrolithiasis in 
September 1991 and a notice of disagreement was timely filed 
in November 1992.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  Therefore, the 
Board will apply the new rating criteria to the veteran to 
determine whether this version is more favorable than the old 
criteria.  

Under the old criteria pursuant to 38 C.F.R. § 4.115b 
including Diagnostic Code 7508 (1992), nephrolithiasis is to 
be rated as hydronephrosis (calculus in kidney required; 
staghorn or multiple stones filling pelvis of kidney warrants 
a 30 percent rating).  

Under 38 C.F.R. § 4.115b including Diagnostic Code 7509 
(1992), hydronephrosis that is mild, with only an occasional 
attack of colic, not infected and not requiring catheter 
drainage, warrants a 10 percent rating.  Hydronephrosis that 
is moderate, with frequent attacks of colic, requiring 
drainage, warrants a 20 percent rating. Hydronephrosis that 
is moderately severe, with frequent attacks of colic with 
infection (pyonephrosis), and kidney function greatly 
impaired warrants a 30 percent rating.  Hydronephrosis that 
is severe, with infection or involvement of the other kidney, 
is to be rated as absence of one kidney with nephritis, 
infection or pathology of the other.  

Under the new rating criteria, nephrolithiasis is to be rated 
as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  1.  diet therapy; 2.  
drug therapy; or 3.  invasive or non-invasive procedures more 
than two times/year, which warrants a 30 percent rating.  
38 C.F.R. § 4.115b including Diagnostic Code 7508 (1998).  

Under 38 C.F.R. § 4.115b including Diagnostic Code 7509 
(1998), hydronephrosis with only an occasional attack of 
colic, not infected and not requiring catheter drainage, 
warrants a 10 percent rating.  Hydronephrosis with frequent 
attacks of colic, requiring catheter drainage warrants a 20 
percent rating.  Hydronephrosis with frequent attacks of 
colic with infection (pyonephrosis), and kidney function 
impaired warrants a 30 percent rating.  Hydronephrosis that 
is severe is to be rated as renal dysfunction.  

The veteran contends, in essence, that his service-connected 
nephrolithiasis is severe enough to warrant an increased 
rating.  In addition, during his hearing at the RO in 
February 1993, he claimed that he required a catheter for the 
previous two years because of his kidney condition.

On VA examination in May 1993, the veteran indicated that he 
had had the passages of kidney stones associated with renal 
colic, since 1944, with the last episode in 1980.  However, 
the veteran was reported to have no colic or demonstrated 
evidence of current infection or likely kidney involvement.  

On the most recent VA examination in February 1997, the 
veteran was reported as having had a history of chronic renal 
insufficiency and an indwelling Foley catheter for 
approximately two years.  However, there were no recurrent 
calculi or problems with stones since his episode in 1981.  
An ultrasound was reported to reveal a renal cyst, but there 
was no evidence of calculous disease, hydronephrosis or other 
abnormality.  The veteran was diagnosed with a history of 
nephrolithiasis with no evidence of current calculi.  

In December 1997, the same examiner from the February 1997 VA 
examination reiterated that he had reviewed the veterans 
claims folder and had found no evidence of reference to 
urinary lithiasis or complaints of urinary calculi since the 
episode in 1981.  The veteran had not demonstrated any 
evidence of hydronephrosis or recurrent stone since the 1981 
surgery.  The examiner again reported that he merely had a 
history of nephrolithiasis with no evidence of current 
calculi.  

The veteran has been reported to show no evidence of current 
calculi or hydronephrosis.  In fact, he was reported to have 
had no complaints of urinary calculi since 1981.  The veteran 
also has not demonstrated any current manifestation of 
occasional renal colic.  

While the veteran has contended that he had required a 
catheter for his kidney condition, a VA examination in May 
1993 indicated that kidney involvement was an unlikely cause 
for the self-catheterization.  Lay assertions concerning 
medical diagnosis or causation do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet.App. 91 (1992); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, the Board 
finds that a compensable rating for service-connected 
nephrolithiasis pursuant to either the old or the new rating 
criteria is not assignable at this time.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not shown to be in 
such approximate balance as to warrant its application.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected nephrolithiasis.  



ORDER

An increased (compensable) rating for service-connected 
nephrolithiasis is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
